DETAILED ACTION
This is the first Office Action regarding application number 16/708,829, filed on 12/10/2019, which claims foreign priority to JP 2018-234028 and JP 2019-164207, filed on 12/14/2018 and 09/10/2019, respectively.
This action is in response to the Applicant’s Response dated 04/28/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election of Species A2 (claims 1, 3, and 6-9) in the replies filed on 04/28/2021 and 04/30/2021 is acknowledged.  Because the Applicant did not distinctly and specifically point out the supposed errors in the Restriction Requirement, the election has been treated as an election without traverse.  See MPEP § 818.03(a).

Status of Claims
Claims 1-11 are currently pending.
Claims 7-11 are new.
Claims 1, 2, 5, and 6 are amended.
Claims 2, 4, 5, 10, and 11 are withdrawn.
Claims 1, 3, and 6-9 are examined below.
No claim is allowed.

Specification
The specification is objected to because it does not include the publication number for the cited Japanese reference in paragraph 2. 2016-175020 is the Japanese application number and 2018-041840 is the publication number. The examiner also notes that the applicant submitted a machine translation of an unrelated reference related to waste water treatment.


Claim Objections
Claims 1, 5, and 9 are objected to because of the following informalities:
Claim 1 recites “a first transparent members” and “a second transparent members”.  The applicant should amend these to read “member” instead of “members”, or at least be consistent and clear with the terms.
Claims 5 and 9 include multiple recitations of “a transparent conductive layer”, but the applicant should instead recite “a first transparent conductive layer” and “a second transparent conductive layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over NAKATANI (US 2008/0230114 A1).
Regarding claim 1, NAKATANI teaches a solar cell module, comprising:
a plurality of solar cells (solar cell 13a-d) arranged in a line along a first direction (Fig. 11);
a plurality of wiring members configured to connect adjacent solar cells in the plurality of solar cells (wiring member not shown in Figures, but described in para. 25);
a first transparent member (15S) disposed, for each of the solar cells, on a light receiving surface side of the solar cells and bonded to the plurality of wiring members; and

a first protecting member (11) provided on the light receiving surface side over the first transparent members;
a first encapsulant provided (14S) on the light receiving surface side between the first transparent members and the first protecting member;
a second protecting member (12) provided on the rear surface side over the second transparent members; and
a second encapsulant (14B) provided on the rear surface side between the second transparent members and the second protecting member, wherein each of the solar cells is sandwiched between the first transparent member and the second transparent member.

    PNG
    media_image1.png
    453
    880
    media_image1.png
    Greyscale

NAKATANI does not disclose expressly that the solar cell module comprises a plurality of solar cells arranged in a line along a second direction that intersects the first 
The examiner finds that skilled artisans would understand the two-dimensional arrangement of multiple solar cells in rows and columns to be of the most basic and routine configurations known in the art.  Such a modification of NAKATANI would also require only a simple duplication and rearrangement of parts that produce no new or unexpected result. MPEP 2144.04. Further, the examiner concludes that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the first and second transparent members to have lengths equal to or longer than a length of the solar cells in the second direction because NAKATANI illustrates in Figure 4B that the dimensions of these layers matches the dimensions of the solar cells.

Regarding claim 3, NAKATANI teaches or would have suggested the solar cell module according to claim 1, wherein a length in the first direction of the first transparent member is equal to a length in the first direction of the solar cell (lengths equal in first direction, annotated Fig. 4B).

Regarding claim 6, NAKATANI teaches or would have suggested the solar cell module according to claim 1, the first transparent member and the second transparent member have a length equal to or shorter than a length of the solar cell in the first direction (lengths equal in first direction, annotated Fig. 4B).

Regarding claim 7, NAKATANI teaches or would have suggested the solar cell module according to claim 1, wherein softening temperatures of the first encapsulant and the second encapsulant are lower than those of the first protecting member and the second protecting member (para. 66 describes how the entire device is laminated where the encapsulant becomes softer and the compression allows the encapsulant to seal the device).

Regarding claim 8, NAKATANI teaches or would have suggested the solar cell module according to claim 1, wherein at least one of the first protecting member and the second protecting member has light transmission properties and water cut-off properties (the EVA and PVB materials have light transmission and water cut-off properties).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over NAKATANI (US 2008/0230114 A1) in view of TAGUCHI (US 2009/0194148 A1).
Regarding claim 9, NAKATANI teaches or would have suggested the solar cell module according to claim 1, but does not disclose expressly that the solar cell comprises a transparent conductive layer as part of a light receiving surface and a transparent conductive layer as part of a rear surface opposite the light receiving surface.
TAGUCHI teaches a solar cell module with solar cells comprising a transparent conductive layer as part of a light receiving surface and a transparent conductive layer as part of a rear surface opposite the light receiving surface (para. 51).


Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should 
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721